302 U.S. 721
58 S. Ct. 42
82 L. Ed. 557
UNITED STATES, ex relatione SOCIETE DE CONDENSATION  ET D'APPLICATIONS MECHANIQUES, petitioner,v.Conway P. COE, Commissioner of Patents.*
No. 298.
Supreme Court of the United States
October 11, 1937

Messrs. Reeve Lewis and Philip Mauro, both of Washington, D. C., for petitioner.


1
For opinion below, see 91 F.(2d) 238.


2
Petition for writ of certiorari to the United States Court of Appeals for the District of Columbia denied.



*
 Rehearing denied 302 U.S. 776, 58 S. Ct. 136, 82 L.Ed. ——. Second petition for rehearing denied 304 U.S. 589, 58 S. Ct. 1043, 82 L.Ed. ——.